                   Case 1:19-cr-00131-PAE Document
                                     PARKER        682 Filed
                                            AND CARMODY,     02/02/21 Page 1 of 1
                                                           LLP
                                                 ATTORNEYS AT LAW
                                                 30 EAST 33RD STREET
                                                      6TH FLOOR
                                                 NEW YORK, N.Y. 10016




         DANIEL S. PARKER                                                            TELEPHONE: (212) 239-9777
         MICHAEL CARMODY                                                             FACSIMILE: (212) 239-9175
         CHRISTINA S. COOPER                                                         DanielParker@aol.com


                                                              February 2, 2021
         By ECF
         Hon. Paul A. Engelmayer
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, NY 10007

                                         Re: United States v. Kari Parker
                                             19 Cr 131 (PAE) - VOSR

         Dear Judge Engelmayer:

                 I write with the consent of the Government requesting that the Court adjourn the
         previously scheduled conference for Tuesday, February 16, 2021 to a date in mid-April
         convenient to the Court.

                I have conferred with AUSA Daniel Wolf who has advised me that he conferred with
         Probation officials regarding this application and that Probation also does not object.

               If the foregoing meets with Your Honor’s approval, then I respectfully request that you
         “So Order” this letter.

                 Thank you for your attention to, and consideration in, this matter. I hope you and your
         staff are well.

                                                                        Respectfully submitted,




GRANTED. The Court adjourns the next conference                         Daniel S
                                                                               S. Parker
in this case until April 22, 2021 at 2:30 p.m. The Clerk                Parker and Carmody, LLP
of Court is requested to terminate the motion at Dkt.                   30 East 33rd St., 6th Floor
                                                                        New York, NY 10016
No. 681.
                                                                        Cell: 917-670-7622
                                     2/2/2021
           SO ORDERED.

                               
                         __________________________________
                               PAUL A. ENGELMAYER
                               United States District Judge
